Name: 2004/683/EC:Council Decision of 28 May 2004 on a Community Position concerning a Decision of the EU and the former Yugoslav Republic of Macedonia Stabilisation and Association Council adopting its Rules of Procedure including the Rules of Procedure of the Stabilisation and Association Committee
 Type: Decision
 Subject Matter: politics and public safety;  Europe;  European construction
 Date Published: 2006-05-30; 2004-10-09

 9.10.2004 EN Official Journal of the European Union L 312/12 COUNCIL DECISION of 28 May 2004 on a Community Position concerning a Decision of the EU and the former Yugoslav Republic of Macedonia Stabilisation and Association Council adopting its Rules of Procedure including the Rules of Procedure of the Stabilisation and Association Committee (2004/683/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and the Treaty establishing the European Atomic Energy Community (Euratom), Having regard to Council and Commission Decision 2004/239/EC, Euratom (1) of 23 February 2004 on the conclusion of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, and in particular Article 2(1) thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 108 of the Stabilisation and Association Agreement establishes a Stabilisation and Association Council. (2) Article 112 of the said Agreement provides that the Stabilisation and Association Council shall be assisted by a Stabilisation and Association Committee. (3) Article 109 of the said Agreement provides that the Stabilisation and Association Council shall adopt its own rules of procedures. (4) Article 110 of the said Agreement provides that the Stabilisation and Association Council shall, in its rules of procedure, determine the duties of the Stabilisation and Association Committee and that the Stabilisation and Association Council may delegate any of its powers to the Stabilisation and Association Committee, HAS DECIDED AS FOLLOWS: Sole Article The position to be adopted by the Community within the Stabilisation and Association Council established by Article 108 of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part, in relation to the rules of procedures of the said Stabilisation and Association Council and to the delegation of its powers to the Stabilisation and Association Committee referred to in Article 110 of the said Agreement shall be based on the draft decision of the Stabilisation and Association Council, annexed to this Decision. Minor amendments to these draft decisions may be accepted without further decision of the Council. Done at Brussels, 28 May 2004. For the Council The President N. DEMPSEY (1) OJ L 84, 20.3.2004, p. 1. ANNEX 1 DECISION No 1/2004 of 28 May 2004 of the EU and the former Yugoslav Republic of Macedonia Stabilisation and Association Council adopting its Rules of Procedure including the Rules of Procedure of the Stabilisation and Association Committee THE STABILISATION AND ASSOCIATION COUNCIL, Having regard to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (1), and in particular Articles 108, 109, 110, 111, 112 and 113 thereof, HAS DECIDED AS FOLLOWS: Article 1 Chairmanship The Stabilisation and Association Council shall be presided over alternately for periods of 12 months by a representative of the Council of the European Union, on behalf of the Community and its Member States, and by a representative of the Government of the former Yugoslav Republic of Macedonia. The first period shall begin on the date of the first Stabilisation and Association Council meeting and end on 31 December 2004. Article 2 Meetings The Stabilisation and Association Council shall meet regularly at ministerial level once a year. Special sessions of the Stabilisation and Association Council may be held at the request of either Party, if the Parties so agree. Unless otherwise agreed by the Parties, each session of the Stabilisation and Association Council shall be held at the usual venue for meetings of the Council of the European Union at a date agreed by both Parties. The meetings of the Stabilisation and Association Council shall be jointly convened by the Secretaries of the Stabilisation and Association Council in agreement with the President. Article 3 Representation The members of the Stabilisation and Association Council may be represented if unable to attend. If a member wishes to be so represented, he must notify the President of the name of his representative before the meeting at which he is to be so represented. The representative of a member of the Stabilisation and Association Council shall exercise all the rights of that member. Article 4 Delegations The members of the Stabilisation and Association Council may be accompanied by officials. Before each meeting, the President shall be informed of the intended composition of the delegation of each Party. A representative of the European Investment Bank shall attend the meetings of the Stabilisation and Association Council, as an observer, when matters which concern the Bank appear on the agenda. The Stabilisation and Association Council may invite non-members to attend its meetings in order to provide information on particular subjects. Article 5 Secretariat An official of the General Secretariat of the Council of the European Union and an official of the Mission of the former Yugoslav Republic of Macedonia in Brussels shall act jointly as Secretaries of the Stabilisation and Association Council. Article 6 Correspondence Correspondence addressed to the Stabilisation and Association Council shall be sent to the President of the Stabilisation and Association Council at the address of the General Secretariat of the Council of the European Union. The two Secretaries shall ensure that correspondence is forwarded to the President of the Stabilisation and Association Council and, where appropriate, circulated to other members of the Stabilisation and Association Council. Correspondence circulated shall be sent to the Secretariat-General of the Commission, the Permanent Representations of the Member States and the Mission of the former Yugoslav Republic of Macedonia in Brussels. Communications from the President of the Stabilisation and Association Council shall be sent to the addressees by the two Secretaries and circulated, where appropriate, to the other members of the Stabilisation and Association Council at the addresses indicated in the preceding paragraph. Article 7 Publicity Unless otherwise decided, the meetings of the Stabilisation and Association Council shall not be public. Article 8 Agendas for meetings 1. The President shall draw up a provisional agenda for each meeting. It shall be forwarded by the Secretaries of the Stabilisation and Association Council to the addressees referred to in Article 6 not later than 15 days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the President has received a request for inclusion on the agenda not later than 21 days before the beginning of the meeting, although items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of despatch of the agenda. The agenda shall be adopted by the Stabilisation and Association Council at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree. 2. The President may, in agreement with the two Parties, shorten the time limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 9 Minutes Draft minutes of each meeting shall be drawn up by the two Secretaries. The minutes shall, as a general rule, indicate in respect of each item on the agenda:  the documentation submitted to the Stabilisation and Association Council,  statements requested for entry by a member of the Stabilisation and Association Council,  the decisions taken and recommendations made, the statements agreed upon and the conclusions adopted. The draft minutes shall be submitted to the Stabilisation and Association Council for approval. When approved, the minutes shall be signed by the President and the two Secretaries. The minutes shall be filed in the archives of the General Secretariat of the Council of the European Union, which will act as depository of the documents of the Association. A certified copy shall be forwarded to each of the addressees referred to in Article 6. Article 10 Decisions and recommendations 1. The Stabilisation and Association Council shall take its decisions and make recommendations by common agreement of the Parties. During the inter-sessional period, the Stabilisation and Association Council may take decisions or make recommendations by written procedure if both Parties so agree. 2. The decisions and recommendations of the Stabilisation and Association Council, within the meaning of Article 110 of the Stabilisation and Association Agreement, shall be entitled respectively Decision and Recommendation followed by a serial number, by the date of their adoption and by a description of their subject matter. The decisions and recommendations of the Stabilisation and Association Council shall be signed by the President and authenticated by the two Secretaries. Decisions and recommendations shall be forwarded to each of the addressees referred to in Article 6. Each Party may decide on the publication of decisions and recommendations of the Stabilisation and Association Council in its respective official publication. Article 11 Languages The official languages of the Stabilisation and Association Council shall be the official languages of the two Parties. Unless otherwise decided, the Stabilisation and Association Council shall base its deliberations on documentation drawn up in these languages. Article 12 Expenses The Community and the former Yugoslav Republic of Macedonia shall each defray the expenses they incur by reason of their participation in the meetings of the Stabilisation and Association Council, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the Community, with the exception of expenditure in connection with interpreting or translation into or from the official language of the former Yugoslav Republic of Macedonia, which shall be borne by the former Yugoslav Republic of Macedonia. Other expenditure relating to the organisation of meetings shall be borne by the Party hosting the meetings. Article 13 Stabilisation and Association Committee 1. A Stabilisation and Association Committee is hereby established in order to assist the Stabilisation and Association Council in carrying out its duties. It shall be composed of representatives of the Council of the European Union and of representatives of the Commission of the European Communities, on the one hand, and of representatives of the former Yugoslav Republic of Macedonia Government, on the other, normally at senior civil servant level. 2. The Stabilisation and Association Committee shall prepare the meetings and the deliberations of the Stabilisation and Association Council, implement the decisions of the Stabilisation and Association Council where appropriate and, in general, ensure continuity of the association relationship and the proper functioning of the Stabilisation and Association Agreement. It shall consider any matter referred to it by the Stabilisation and Association Council as well as any other matter which may arise in the course of the day-to-day implementation of the Stabilisation and Association Agreement. It shall submit proposals or any draft decisions/recommendations for adoption to the Stabilisation and Association Council. 3. In cases where the Stabilisation and Association Agreement refers to an obligation to consult or a possibility of consultation, such consultation may take place within the Stabilisation and Association Committee. The consultation may continue in the Stabilisation and Association Council if the two Parties so agree. 4. The rules of procedure of the Stabilisation and Association Committee are annexed to this Decision. Done at Brussels, 28 May 2004. For the Stabilisation and Association Council The Chairman ANNEX RULES OF PROCEDURE OF THE STABILISATION AND ASSOCIATION COMMITTEE Article 1 Chairmanship The Stabilisation and Association Committee shall be presided over alternately for periods of 12 months by a representative of the European Commission, on behalf of the Community and its Member States, and by a representative of the Government of the former Yugoslav Republic of Macedonia. The first period shall begin on the date of the first Stabilisation and Association Council meeting and end on 31 December 2004. Article 2 Meetings The Stabilisation and Association Committee shall meet when circumstances require, with the agreement of both Parties. Each meeting of the Stabilisation and Association Committee shall be held at a time and place agreed by both Parties. The meetings of the Stabilisation and Association Committee shall be convened by the Chairman. Article 3 Delegations Before each meeting, the Chairman shall be informed of the intended composition of the delegation of each Party. Article 4 Secretariat An official of the European Commission and an official of the Government of the former Yugoslav Republic of Macedonia shall act jointly as Secretaries of the Stabilisation and Association Committee. All communications to and from the Chairman of the Stabilisation and Association Committee provided for in this Decision shall be forwarded to the Secretaries of the Stabilisation and Association Committee and to the Secretaries and the President of the Stabilisation and Association Council. Article 5 Publicity Unless otherwise decided, the meetings of the Stabilisation and Association Committee shall not be public. Article 6 Agendas for meetings 1. The Chairman shall draw up a provisional agenda for each meeting. It shall be forwarded by the Secretaries of the Stabilisation and Association Committee to the addressees referred to in Article 4 not later than 15 days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the Chairman has received a request for inclusion on the agenda not later than 21 days before the beginning of the meeting, although items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the Secretaries not later than the date of dispatch of the agenda. The Stabilisation and Association Committee may ask experts to attend its meetings in order to provide information on particular subjects. The agenda shall be adopted by the Stabilisation and Association Committee at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree. 2. The Chairman may, in agreement with the two Parties, shorten the time limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 7 Minutes Minutes shall be taken for each meeting and shall be based on a summing up by the Chairman of the conclusions arrived at by the Stabilisation and Association Committee. When approved by the Stabilisation and Association Committee, the minutes shall be signed by the Chairman and by the Secretaries and filed by each of the Parties. A copy of the minutes shall be forwarded to each of the addressees referred to in Article 4. Article 8 Decisions and recommendations In the specific cases where the Stabilisation and Association Committee is empowered by the Stabilisation and Association Council under Article 110 of the Stabilisation and Association Agreement to take decisions and make recommendations, these acts shall be entitled respectively Decision and Recommendation, followed by a serial number, by the date of their adoption and by a description of their subject matter. Decisions and recommendations shall be made by common agreement between the Parties. The decisions and recommendations of the Stabilisation and Association Committee shall be signed by the President and authenticated by the two Secretaries and shall be forwarded to the addressees referred to in Article 4 of this Annex. Each Party may decide on the publication of the decisions and recommendations of this Stabilisation and Association Committee in its respective official publication. Article 9 Expenses The Community and the former Yugoslav Republic of Macedonia shall each defray the expenses they incur by reason of their participation in the meetings of the Stabilisation and Association Committee, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the Community, with the exception of expenditure in connection with interpreting or translation into or from the official language of the former Yugoslav Republic of Macedonia, which shall be borne by the former Yugoslav Republic of Macedonia. Other expenditure relating to the organisation of meetings shall be borne by the Party hosting the meetings. Article 10 Subcommittees and special groups The Stabilisation and Association Committee may create subcommittees or special groups to work under the authority of the Stabilisation and Association Committee, to which they shall report after each of their meetings. The Stabilisation and Association Committee may decide to abolish any existing subcommittees or groups, lay down or modify their terms of reference or set up further subcommittees or groups to assist it in carrying out its duties. These subcommittees and groups shall not have any decision-making powers. (1) OJ L 84, 20.3.2004, p. 13.